Exhibit 2.1 EXECUTION VERSION SHARE PURCHASE AGREEMENT by and among EXAMWORKS, INC., ADVANCED MEDICAL REVIEWS, INC., EYTAN ALPERN, MD and BARAK MEVORAK, MD DATED AS OF JANUARY 19, 2016 SHARE PURCHASE AGREEMENT THIS SHARE PURCHASE AGREEMENT, dated as of January 19, 2016 is made and entered into by and among EXAMWORKS, INC., a Delaware corporation (the “ Purchaser ”), ADVANCED MEDICAL REVIEWS, INC., a California corporation (the “ Company ”), and EYTAN ALPERN, MD and BARAK MEVORAK, MD, being both of the shareholders of the Company (each, a “ Shareholder ” and together, the “ Shareholders ”). RECITALS: WHEREAS, the Shareholders together own all of the issued and outstanding shares of capital stock of the Company (the “ Shares ”); and WHEREAS, upon and subject to the terms and conditions set forth herein, the Shareholders propose to sell to the Purchaser, and the Purchaser proposes to purchase from the Shareholders, all of the Shares in exchange for the consideration set forth herein. AGREEMENT: NOW, THEREFORE, in consideration of the respective representations, warranties, covenants, agreements and conditions set forth herein and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and, incorporating the recitals set forth above, and intending to be legally bound hereby, each Party (as defined below) hereby agrees as follows: ARTICLE I Definitions 1.1 Certain Definitions . The following terms, as used herein, have the meanings set forth below: “ Accounting Referee ” has the meaning set forth in Section 3.4(c) . “ Affiliate ” of any specified Person means any other Person that, directly, or indirectly through one or more intermediaries, Controls or is Controlled by, or is under common Control with, such specified Person. “ Affiliate Loan ” has the meaning set forth in Section 7.6(a) . “ Agreement ” means this Share Purchase Agreement, as may be amended from time to time. “ Alpern Treating Practice ” means the act of practicing medicine by Dr. Eytan Alpern or Dr. Lousine Alpern by treating a patient directly or providing radiology services in a hospital or other clinical setting for the purpose of diagnosing and preventing disease and healing a patient. “ AMR EU ” means Advanced Medical Reviews EU Limited, a limited company organized under the laws of England and Wales. -1- “ Business ” means the business of arranging, facilitating, selling or providing peer review services, medical case review services, pharmacy benefit review services, independent medical examination services, utilization review services, record review services, medical necessity review services, disability review services, workers’ compensation medical review services (including, without limitation, qualified medical examiner, agreed medical examiner and independent medical review services), medical liability review services, independent review organization services, bill review services, medical cost containment services, Medicare set-aside and compliance services, case management services, functional capacity examination services, leave and accommodation services, hospital and medical risk management assessments, diagnostic services, employer medical network services, and related services (including, without limitation, retrospective reviews, fraud and abuse reviews, external reviews, short term and long term disability reviews, waiver of premium reviews, medical auto and personal injury protection reviews, radiology reviews, quality of care reviews, fitness for duty evaluations, social security evaluations, employee medical leave review, transitional work services, return-to-work evaluations, FMLA assessments, ERISA assessments, ADA assessments, occupational injury evaluations, nurse case reviews, coding reviews, insurance form processing services, claims management software solutions, and expert witness and testimony services. “Business” shall include, without limitation, functions such as billing, scheduling, transcription, record retrieval, information technology, software development and support, network management and credentialing services performed in connection with the foregoing. “ Business Day ” means any day except Saturday, Sunday or any day on which banks are generally not open for business in the City of Los Angeles, California. “ Claims Made Policies ” has the meaning set forth in Section 7.9(b) . “ Closing ” means the consummation of the purchase and sale of the Shares, as set forth in Article IX of this Agreement. “ Closing Date ” means the date on which the Closing occurs. “ Closing Date Indebtedness ” means, as of the Closing Date, any indebtedness of, or guaranteed by, the Company with respect to (a)borrowed money, (b)notes payable, (c)capital leases, (d) accrued but unpaid fees, costs and expenses of the Company and the Shareholders related to the transactions contemplated pursuant to this Agreement, (e) Severance Costs to the extent not paid at or prior to Closing or included in the Final Working Capital Schedule, (f) prepayment, change of control or similar payments and expenses, including any Taxes related thereto which become due and payable as a result of the transactions contemplated by this Agreement, and (g) installment sale Contracts or other Contracts relating to the deferred and unpaid purchase price of property or services, including any interest accrued thereon and prepayment or similar penalties and expenses. “ Closing Date Indebtedness Statement ” has the meaning set forth in Section . “ Code ” means the United States Internal Revenue Code of 1986. “ Company ” has the meaning set forth in the Preamble. -2- “ Company 401(k) Plan ” has the meaning set forth in Section 7.3(a) . “ Company Agents ” has the meaning set forth in Section 7.9(a) . “ Company Benefit Plan ” means each Employee Benefit Plan sponsored or maintained or required to be sponsored or maintained at any time by the Company or to which the Company makes or has made, or has or has had an obligation to make, contributions at any time, or with respect to which the Company has any liability or obligation. “ Company Intellectual Property ” means any Intellectual Property that is owned by or licensed to the Company, including the Company Software. “ Company Licensed Software ” means all Software used by the Company (including off-the-shelf software) other than Company Proprietary Software. “ Company Personnel ” means current employees or independent contractors of the Company or its Affiliates and any former employees or independent contractors of the Company or its Affiliates who were employees or contractors during the Noncompete Period, including, without limitation, Medical Providers. “ Company Proprietary Software ” means all Software owned by the Company. “ Company Registered Intellectual Property ” means all of the Registered Intellectual Property owned by, or filed in the name of, the Company. “ Company Software ” means the Company Licensed Software and the Company Proprietary Software. “ Confidential Information ” means any data or information concerning the Company, the Business (including trade secrets), the Shares, or the Purchaser or its Affiliates, without regard to form, regarding (for example and including) (a) business process models; (b) proprietary software; (c) research, development, products, services, marketing, selling, business plans, budgets, unpublished financial statements, licenses, prices, costs, Contracts, suppliers, customers, and customer lists; (d) the identity, skills and compensation of employees, contractors, and consultants; (e) specialized training; (f) the fact that the Company is an acquisition target or the Purchaser is the purchaser or any information regarding this Agreement or the transactions contemplated hereby; and/or (g) discoveries, developments, trade secrets, processes, formulas, data, lists, and all other works of authorship, mask works, ideas, concepts, know-how, designs, and techniques, whether or not any of the foregoing is or are patentable, copyrightable, or registrable under any intellectual property Laws or industrial property Laws in the United States or elsewhere. Notwithstanding the foregoing, no data or information constitutes “Confidential Information” if such data or information is publicly known and in the public domain through means that do not involve a breach by the Company or a Shareholder of any covenant or obligation set forth in this Agreement. “ Contract ” means any contract, sub-contract, agreement, lease, license, commitment, sale and purchase order, note, loan agreement or any other arrangement, or understanding of any kind, whether written or oral, and whether express or implied. -3- “ Control ” means, when used with respect to any specified Person, the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by Contract or otherwise. “ Customer ” means a customer of the Company (including any payor with respect to evaluations) that paid the Company at least Thirty Thousand Dollars ($30,000) in the aggregate during the year ended December 31, 2014 or a customer of the Company that paid the Company at least Twenty Two Thousand, Five Hundred Dollars ($22,500) in the aggregate during the nine (9)-months ended September 30, 2015. “ Customer Overpayments ” means customer overpayments, double payments, or erroneous payments on account of services already performed, or deposits, advanced payments or prepayments for services or work which has not been performed as of the Closing or is reasonably not expected to be performed by the Company following the Closing, to the extent such liabilities are not reflected in the income statements of the Company for the period in which such overpayment, double payment, erroneous payment or deposit was received by the Company. “ Deductible ” has the meaning set forth in Section (a) . “ Direct Claim ” has the meaning set forth in Section 10.3(c) . “ Disclosure Schedules ” has the meaning set forth in Article IV . “ Earnout Customer ” means the Person identified on Schedule (a)
